Citation Nr: 0107059	
Decision Date: 03/09/01    Archive Date: 03/16/01

DOCKET NO.  98-02 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen previously denied claims seeking service connection 
for disabilities of the cervical and lumbar spine.  


ATTORNEY FOR THE BOARD

D. Dean


INTRODUCTION

The appellant had unverified active service in the Women's 
Army Corps from June 1957 to November 1958.  This matter 
comes to the Board of Veterans' Appeals (Board) from rating 
determinations by the Albuquerque Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The claims file is 
currently under the jurisdiction of the Los Angeles RO.  


FINDINGS OF FACT

1.  The evidence indicates that entitlement to service 
connection for disabilities of the cervical and lumbar spine 
has been previously and finally denied.  

2.  Evidence submitted in connection with the current attempt 
to reopen those claims is so significant that it must be 
considered in order to fairly decide the merits of the 
claims.  


CONCLUSION OF LAW

New and material evidence has been submitted to reopen the 
claims seeking service connection for disabilities of the 
cervical and lumbar spines.  38 U.S.C.A. § 5108(a) (West 
1991); 38 C.F.R. § 3.156(a) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Sometime before August 1995, the original claims file and all 
of its contents were lost, and attempts to find it have 
proven unsuccessful.  The current record consists of a 
reconstructed file which does not reflect verification by the 
service department of the appellant's service dates, any 
written record of the alleged prior denial of service 
connection for the claimed disabilities, and many other 
essential facts.  

Computer-generated information dated in February 1998 
indicates that four disabilities, including the claimed 
disabilities of the cervical and lumbar spine, were listed as 
nonservice-connected, indicating that service connection had 
probably been denied for these disabilities at some prior 
time.  The appellant has referred to an original claim dating 
back to about 1883 (see p. 8 of 10-page attachment to VA 
Form 9, dated in January 1998).  In June 1995, the appellant 
submitted a written request to "re-open" her claims seeking 
service connection for disabilities of the cervical and 
lumbar spine.  

Once there has been an administratively final denial of a 
claim, a claimant must submit new and material evidence in 
order to have VA reopen the claim and review the former 
disposition of that claim.  38 U.S.C.A. § 5108.  

"New and material evidence" is defined at 38 C.F.R. 
§ 3.156(a) (2000) as:

...evidence not previously submitted to 
agency decisionmakers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  

The preceding definition of new and material evidence has 
received the explicit endorsement of the U.S. Court of 
Appeals for the Federal Circuit.  See Hodge v. West, 155 F.3d 
1356 (Fed.Cir. 1998).  In that decision, the Federal Circuit 
Court commented that, under this standard, the new evidence 
must merely "contribute to a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability, even where it will not eventually convince 
[VA] to alter its rating decision."  Hodge, 155 F.3d at 1363.  
It must be remembered, also, that the threshold requirement 
of new and material evidence is intended to be a very low 
one.  Id.  

In response to the RO's August 1995 and January 1996 requests 
for new and material evidence, the appellant has submitted 
two lengthy written statements in which she describes the 
circumstances in which she sustained injury to her cervical 
and lumbar spine in service and the post-service consequences 
of those injuries.  (See appellant's letter addressed to the 
RO dated in February 1996 and the 10-page attachment to VA 
Form 9 dated in January 1998.)  She acknowledged receiving 
two letters from VA "[y]ears back" (see February 1996 
letter) denying her claims for service connection for the 
residuals of those injuries.  

The RO has denied this attempt to reopen the relevant claims, 
but has used the outdated and judicially overturned criteria 
for new and material evidence set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Since the appellant's 
written accounts of the circumstances surrounding her alleged 
injuries in service currently constitutes the only evidence 
of record relevant to these claims, the Board has no 
hesitation in holding that this evidence is so significant 
that it must be considered in order to fairly determine the 
merits of the claims.  Consequently, new and material 
evidence has been submitted to reopen these claims.  


ORDER

The claims seeking service connection for disabilities of the 
cervical and lumbar spine are reopened.  To this extent, the 
appeal is granted.  


REMAND

In November 2000, the Veterans Claims Assistance Act (VCAA) 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) became 
law.  Among other things, it abolishes the threshold 
requirement for a well-grounded claim and establishes new 
criteria and procedures for VA's duty to assist claimants in 
the development of the evidence necessary to substantiate 
their claims.  Id. (to be codified at 38 U.S.C. §5103A).  As 
the RO has not yet considered whether any additional 
notification or development is required under the VCAA, it 
would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a final decision on the 
reopened claim at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VAOPGCPREC 16-92 (July 1992) (published at 
57 Fed. Reg. 49,747 (1992)).  

In addition, certain further evidentiary development, as 
specified below, is obviously required in this case due to 
the loss of the original claims file.  It is also noted that 
attempts to satisfy the appellant's request for a local 
hearing before a Member of the Board have been unsuccessful 
due to the appellant's failure to keep the RO informed of her 
current address, and that the appellant has several times 
indicated her intention of seeking representation in 
connection with this appeal.  

Accordingly, the issue on appeal is remanded for the 
following action:

1.  The RO first should contact the 
service department in order to obtain 
official verification of the appellant's 
actual service dates.  

2.  The RO should also contact the 
service department, and the U.S. Army 
Hospital at Fort Knox, Kentucky, in an 
attempt to obtain hospital records 
pertaining to the medical treatment the 
appellant claims she received at that 
facility in 1958 following her alleged 
injuries to the cervical and lumbar 
spine.  Records of the appellant's unit 
at that time and her service personnel 
records should also be searched for 
relevant information, including an 
alleged "Release" which she claims she 
was pressured into signing following her 
injuries in service.  All potential 
sources of information pertaining to the 
alleged events in service should be 
investigated.  

3.  The RO should also attempt to obtain 
additional information concerning the 
reasons for the prior denial of the 
appellant's claims, the evidence of 
record at that time, etc.  Possibly the 
appellant or her former representative 
(AMVETS) would have pertinent 
information, which should be incorporated 
into the record.  Again, all potential 
sources of this information should be 
pursued.  

4.  If the RO establishes a current 
address of record for the appellant 
during the course of the development set 
forth above, it should contact the 
appellant and attempt to clarify her 
wishes concerning a hearing and 
representation (including providing her 
with the relevant forms).  The appellant 
should also be encouraged to submit 
medical evidence of post-service 
treatment for the alleged disabilities 
which she has described in her February 
1996 letter.  

5.  The RO should next review the claims 
file and ensure that all additional 
evidentiary development action required 
by the VCAA is completed.  In particular, 
the RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the VCAA (to be codified at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
satisfied.  The RO should also refer to 
VBA Fast Letter 00-87 (Nov. 17, 2000) as 
well as any other pertinent guidance that 
is subsequently provided.  

6.  The RO should next readjudicate the 
reopened claims seeking service 
connection for disabilities of the 
cervical and lumbar spine.  

The Board observes in connection with this case that the U.S. 
Court of Appeals for Veterans Claims has held that a remand 
by the Board confers on the veteran or other claimant, as a 
matter of law, the right to compliance with the remand order, 
and it imposes on VA a concomitant duty to ensure compliance 
with the terms of the remand.  Stegall v. West, 11 Vet. App. 
268 (1998).  

If the benefits sought on appeal are not granted, the 
appellant should be furnished an appropriate supplemental 
statement of the case and provided an opportunity to respond.  
In accordance with proper appellate procedures, the case 
should then be returned to the Board for further 
consideration.  

The appellant need take no further action unless she is so 
informed, but she may furnish additional evidence and/or 
argument on the matter while the case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the U.S. Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2000) 
(Historical and Statutory Notes).  



		
	J. F. GOUGH
	Member, Board of Veterans' Appeals


 



